Citation Nr: 1629714	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.

REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1983 to May 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a videoconference hearing in his January 2013 substantive appeal.  The hearing was ultimately scheduled for March 2016; however, the Veteran did not report for that proceeding.  The Veteran has not requested that the hearing be rescheduled, nor has he provided good cause for not reporting.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records considered by the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's current low back disability is at least as likely as not the result of an in-service event or injury.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Law and Analysis

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran contends that his low back disorder began in service.  Specifically, he asserts that he injured himself after a repelling accident, where he forcibly fell on his buttocks while in service.  See December 2012 Substantive Appeal; March 2011 Notice of Disagreement.  The Veteran states that he was not allowed to seek medical attention at that time without fear of being dropped from basic training.  Additionally, the Veteran states that, since his separation from service, he has been self-medicating because he is not able to pursue medical treatment.  See March 2011 Notice of Disagreement.

The Veteran's service treatment records (STRs) show complaints of back pain in service.  Specifically, in September 1985, he complained of back pain for 2 days.  The Veteran stated that his back pain started after he attempted to lift a 50-pound object.  He described the pain as being dull and aching.  The Veteran had no numbness or tingling in his arms or legs, he was able to bend over and touch his toes without difficulty, he had good strength in his upper and lower extremities; however, mild spasms in the lumbosacral region were noted.  The Veteran was assessed as having a muscle strain.  In December 1987, the Veteran complained of having back pain for 12 hours.  He stated that he was lifting weights when he injured himself.  The Veteran had his full range of motion without discomfort and strength in his extremities, but had discomfort upon pressure in his lumbar area with no sign of a fracture.  The assessment was a lumbar strain.  In May 1989, the Veteran again complained of back pain.  He indicated that it hurt to turn.  The assessment was a spasm of the back.  Next, in March 1990, he complained of having lower back pain for a day.  The Veteran stated that he had a sudden onset of low back pain; however, he denied any history of trauma or heavy lifting.  The Veteran had a decrease in his range of motion with an increase of pain.  The assessment was, again, lower back strain.  In March 1990, the Veteran had a follow up visit for his low back pain.  At the follow up visit, the Veteran showed a decrease in pain and an increase in mobility.

The post-service evidence shows that the Veteran established care with VA in August 2001.  VA treatment records show complaints of low back pain beginning in June 2010.  After the initial assessment of degenerative disc disease in June 2010, the Veteran indicated that he did not want pain medication.  However, subsequent visits to the VA show that the Veteran began ongoing treatment for his back, to include pain management.

An August 2010, MRI report shows impressions of smaller than average lumbar vertebral canal on a development basis, bilateral spondylolysis L5 with grade 1 open arch spondylolisthesis at the lumbosacral junction, endplate spondylosis and concentric annular bulge, and bilateral foraminal stenosis of at least moderate severity, reflecting the spondylolisthesis.  See August 2010 private treatment record.  

The Veteran was afforded a December 2010 VA examination, during which he reported that he had low back pain beginning after a repelling accident in boot camp.  The examiner rendered a current diagnosis of lumbar spine spondylosis and spondylolisthesis and opined that the low back disability is less likely as not the same as or a result of the lumbar strains shown during active duty.  In so finding, the examiner reasoned that while the back sprain or strain involves the muscles and ligaments (soft tissues) of the spinal region, spondylosis is a degenerative process involving the discs and vertebral bodies.  

The Board notes that the examiner indicated that she reviewed the Veteran's claims file; she noted that the Veteran was treated for his back disorder in service in September 1985, December 1987, and March 1990 with a follow up visit a few days later.  However, the examiner did not note or discuss, that the Veteran was also seen in May 1989 for back pain.  Further, the examiner indicated that the Veteran's strain was resolving at his March 1990 follow up visit; however, the examiner did not explain why she believed that his strain was resolving, nor did she discuss the significance of the strain resolving.  Thus, the Board finds that the December 2010 VA examination is of limited probative value.

Moreover, after the December 2010 VA examination the Veteran provided an additional statement regarding his low back pain.  Specifically, the Veteran stated that he felt a bone in his back and could push it in to relieve the pain.  See April 2011 VA treatment record.  The Veteran has not specifically indicated when he felt the bone in his back that he could push in; however, it appears that he is claiming that it was related to his in service accident.  Importantly, there is no indication that the December 2010 VA examiner was aware of this claimed action.  

The Board has obtained a July 2016 Veterans Health Administration (VHA) opinion regarding the Veteran's low back disability.  That opinion, provided by a neurosurgeon, states that there is at least a 50% chance that the Veteran's low back disability occurred from the Veteran's repelling incident in service.  Specifically, the surgeon indicates that there is an L5 pars defect noted in the Veteran's MRI.  The surgeon states that the Veteran's pars defect is typically seen in patients with a history of some type of trauma, and that sudden trauma can cause this.  The surgeon further states that the Veteran's low back disability can be idiopathic as well, but that with the Veteran's history, without x-ray's before the fall and immediately after, it is hard to establish that the fall was not the cause of the pars fracture.  Ultimately, the surgeon opines that there is a greater than 50% chance that the Veteran's pars defect could have been from the Veteran's in-service injury.  The Board finds the July 2016 VHA opinion to be of significant probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir.1997) (it is the "duty [of] the Board to analyze the credibility and probative value of evidence"); Owens v. Brown, 7 Vet.App. 429, 433 (1995) (it is the province of the Board to weigh and assess the evidence of record).

Ultimately, the Board finds that the evidence establishes that it is at least as likely as not that the Veteran's current low back disability is the result of an in-service event or injury.  As noted above, the Veteran has stated that he has had back pain since his in-service fall.  The Board finds that the Veteran has competently and credibly reported a continuity of symptomatology of low back pain since service, and accords the Veteran's statements significant probative value.  Id.  Additionally, the July 2016 VHA opinion states that the Veteran's disability is at least as likely as not related to the fall during the Veteran's in-service repelling accident.  

Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a low back disability that is related to service.  See38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, service connection for low back disability is warranted.



ORDER

Service connection for a low back disability is granted.


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


